Citation Nr: 1707508	
Decision Date: 03/10/17    Archive Date: 03/17/17

DOCKET NO.  09-42 349A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a lumbar spine disability, claimed as residuals of a gunshot wound.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Coyne, Associate Counsel


INTRODUCTION

The Veteran completed active duty service with the United States Marine Corps from June 1959 to July 1963.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  This claim was previously remanded for additional development in January 2016 (in that decision the Board also dismissed the issue of entitlement to an initial compensable rating for gunshot wound scars in the area of the left greater trochanter and left sacroiliac region because the Veteran had withdrawn that claim); the case has now been returned to the Board for further adjudication.

In November 2015, a Travel Board hearing was held before the undersigned Veterans Law Judge (VLJ).  A copy of the transcript of that hearing has been associated with the claims file.

This is a paperless appeal and the Veterans Benefits Management System (VBMS) and Virtual VA folders have been reviewed.  


FINDING OF FACT

The preponderance of the evidence reflects that the Veteran does not have a lumbar spine disability due to any incident of his active duty service, to include as a residual of an in-service gunshot wound.


CONCLUSION OF LAW

The Veteran's lumbar spine disability was not incurred or aggravated in service, and may not be presumed to have been incurred or aggravated in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations VA has a duty to notify and assist the claimant in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  VA must provide the Veteran with generic notice of: (1) the type of evidence needed to substantiate the claim; and (2) the process through which disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  With regard to the duty to notify, the Board notes that prior to initial adjudication, a February 2008 letter satisfied VA's duty to notify the Veteran of the elements of service connection.  Therefore, VA has met all statutory and regulatory notice provisions set forth in the VCAA.  

As for VA's duty to assist, this duty includes procuring, or helping the claimant procure, service treatment records and other pertinent treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Here, the record reflects that all of the Veteran's service treatment records and relevant post-service treatment records have been collected.  Accordingly, VA has satisfied its duty to assist with regard to the procurement of records relevant to the Veteran's claim.

According to McLendon v. Nicholson, when required to adequately adjudicate the claim, VA must provide a medical examination assessing the Veteran's claimed disabilities or conditions.  See generally 20 Vet. App. 79 (2006).  Such a medical examination is adequate when its conclusions are based on the Veteran's prior medical history and past examinations, and describes the disability in sufficient detail such that the examiner's evaluation of the disability is "fully informed."  Barr v. Nicholson, 21 Vet App. 303, 311 (2007).  A medical examination is "fully informed" when the examiner has sufficient facts upon which to base an opinion relevant to the issue at hand.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2008).  As detailed by the record, the Board notes that the Veteran has been provided two VA examinations in connection with the claim on appeal, one in May 2008, and another in February 2010  Although a review of the May 2008 VA examination report reveals that the etiology opinion provided is not adequate for rating purposes because it states only that it is "unlikely" that the Veteran's current back condition is related to service, it does contain a detailed medical background of the Veteran's condition, was premised on a review of the claims file, and included appropriate diagnostic test results.  Likewise, the February 2010 VA examination report which includes an etiology opinion supported by an accurate factual predicate and medical conclusions, also contains a detailed medical history, is premised on a reviewed of the claims file, and reviews the May 2008 diagnostic test results.  Based on the foregoing, the Board finds that the medical findings of the May 2008 VA examination report and the medical findings and etiology opinion contained in the February 2010 VA examination report provide an adequate basis on which to adjudicate the Veteran's claim.

Additionally, when the Board remands a claim to the RO it has a duty to ensure substantial compliance with the directives contained in that remand.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).  Here, as discussed above, the claim on appeal was remanded in January 2016 for additional development, specifically the collection of relevant outstanding VA treatment records.  A review of the record reveals that all of the remand directives contained in the January 2016 Board decision have been completed, as detailed in the above discussion of the duty to assist.  Accordingly, the Board finds that VA has substantially complied with all previous remand directives relevant to this appeal.

Moreover, as noted above, the Veteran had a Board hearing before the undersigned Veterans Law Judge in November 2015.  The November 2015 hearing focused on the elements necessary to substantiate the Veteran's claims, and his testimony and the statements of his representative demonstrate that he had actual knowledge of the elements necessary to substantiate his claims.  See generally Bryant v. Shinseki, 23 Vet. App. 488 (2010); see also Procopio v. Shinseki, 26 Vet. App. 76 (2012).  Therefore, the Board has met its duty to assist in this regard.

Finally, as there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Shinseki v. Sanders, 556 U. S. 396, 129 S. Ct. 1696 (2009).

II. Standards Governing Evidentiary Analysis

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  The third step of this inquiry requires the Board to weigh the probative value of the evidence in light of the entirety of the record. 

Additionally, when the positive evidence supporting a claim and the negative evidence indicating a denial of the claim is relatively equal, the Veteran is entitled to the benefit of the doubt.  See 38 U.S.C.A. §5107 (b); 38 C.F.R. §§ 3.102, 4.3 (2016).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  See id.  

III. Elements of Service Connection

Service connection may be granted for a disability resulting from disease or injury that is incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  To establish service connection for the claimed disorder, the three following criteria must be met: (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical, or in certain circumstances, lay evidence of a nexus between the claimed in-service disease or injury and the current disability.  See 38 C.F.R. § 3.303; see also Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253

Additionally, certain chronic diseases, including arthritis, are presumed to have been incurred in or aggravated by service if manifested to a compensable degree within one year of discharge from service; or if manifested in service and at any time thereafter.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.303 (b), 3.307, 3.309.  Service connection for the chronic diseases enumerated in 38 U.S.C.A. § 1112 may also be proven by lay evidence alone if the evidence shows a continuity of symptomatology for that chronic disease.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  However, this presumption may be rebutted by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.303 (b), 3.307, 3.309.  Degenerative joint disease is defined as osteoarthritis, and therefore a chronic disease for the purposes of presumptive service connection.  See Dorland's Illustrated Medical Dictionary, 532 (32nd ed. 2012).

The Board will begin its overview of the evidence with the Veteran's service treatment records.  A September 1961 service treatment record reveals that the Veteran was shot in his left flank/buttocks, and the Veteran underwent surgery to remove the bullet.  Prior to this a left spinal X-ray was taken, revealing the location of the bullet in the Veteran's left buttocks, and it was noted that there was no evidence of any damage to bone or other structure documented on the September 1961 x-ray.  The September 1961 operative report notes that the bullet was located "somewhat underneath the skin of the area of the left flank."  The Veteran's July 1963 separation examination revealed a normal spine evaluation.

Addressing the Veteran's relevant lay statements, the Veteran reported that the earliest treatment he had received for his back pain was sometime around 2000, that his doctor "seemed to think" that his arthritis was caused by his gunshot wound to the left buttocks, and that the bullet had entered right through the side of the sciatic nerve.  The Veteran reported low back pain and right leg radicular symptoms.  Initially the Veteran reported that he had had back problems ever since his in-service gunshot wound and that he self-medicated with aspirin.  The Veteran stated that for the first few years after service, he did not have any real symptoms to speak of, but from about 2000, his whole right side began to be numb, and he had issues with his right foot turning out.  He also reported using magnesium for back pain.  However, then the Veteran reported that he had back symptoms before 2000 as well, and that he had only noticed the right leg issues five years earlier, but did not specify what symptoms.  He indicated that he had not experienced any intercurrent back injuries.  In an earlier November 2009 lay statement the Veteran reported that he was appealing his lumbar spine claim because he had not experienced any restrictions in his ability to walk until December 2007, and did not have any pain in his back or leg, and that he used to be a construction worker.  He reported that now he had chronic pain in the area of the gunshot wound and walked with pain.  A January 2008 lay statement indicates that the Veteran had had "back pain" for at least ten years and for which he took over-the-counter medication, but the Veteran did not specify what area of the back; this is relevant because as discussed further below, the Veteran also has a cervical spine condition.

Subsequent to service, there are no documented complaints or diagnoses of spinal pain until August 2002, when the Veteran was diagnosed by VA with moderate degenerative disc disease of the cervical spine, after reported radicular symptoms in his upper extremity.  At this time the Veteran also reported an injury at work in 2000, in connection with his neck pain.  Prior to this, the only documented musculoskeletal complaint pertains to the Veteran's right knee; in a March 2000 VA treatment record, the Veteran reported continuing pain after a right knee injury sustained two months prior, after he fell in a hole.  There are no treatment records or complaints of chronic low back pain until December 2007.  At that time, radiographic testing revealed prominent lumbar facet sclerosis, especially apparent in the lower lumbar level at L5 - S1 with possible partial sacralization at the L5 level.  A January 2008 VA treatment record indicates that up until November 2007, the Veteran was working 50 hours a week, and going for runs three times a week.  However, in January 2008 the Veteran underwent a cervical fusion and post-partial laminectomies of his cervical spine.  At this time, the Veteran reported being a construction worker and an avid runner, but had begun to have progressive weakness and pain in his extremities, right side greater than his left side.  As reflected by the Veteran's December 2007 and January 2008 treatment records the Veteran's reported symptoms of progressive weakness led to a diagnosis of cervical stenosis with myelopathy.  The Veteran had also reported hitting his head a few years prior to this, causing neck compression.  A January 2008 VA social worker note indicates that the Veteran reported his in-service gunshot wound to the hip, and that he was now having pain.  A February 2009 VA electromyography (EMG) study contained findings interpreted to be most consistent with chronic right S1 radiculopathy.  Decreased conduction across the right knee segment of the peroneal nerve was also noted, but did not meet the electro-diagnostic criteria for a peroneal mononeuropathy at the fibular head.  A June 2009 treatment record notes diabetic neuropathy.

A November 2014 VA pain consultation indicates that the Veteran reported an onset of lower back pain approximately six years prior.  Additionally, a March 2014 VA treatment record notes a diagnosis of diabetes mellitus type II with peripheral neuropathy, and a September 2014 VA treatment record specifies that the Veteran's peripheral neuropathy is mostly in his lower extremities.  A diagnosis of diabetes mellitus is noted in the Veteran's treatment records as far back as March 2008.  A December 2015 VA treatment records reveals that a neurology consult to address a possible causal relationship between the Veteran's in-service gunshot wound and his current low back complaints was requested, but neurology reported that it was unlikely that the Veteran's gunshot wound and his current low back pain could be linked due to the onset of symptoms reported at the Veteran's March 2014 pain consultation.  A February 2016 private treatment record described Magnetic Resonance Imaging (MRI) results confirming lumbar disc disease, and nerve conduction studies indicative of radiculopathy and diabetic peripheral neuropathy.

The May 2008 VA examination report includes an x-ray of the Veteran's lumbar spine, the findings of which indicated mild degenerative changes of the lumbar spine with mild disc space narrowing at L3-L4, L4-L5 without compression fracture, and intact pedicles and sacroiliac joints.  Systemic neurological complaints were attributed to the Veteran's spinal stenosis.  The February 2010 VA examiner also noted the Veteran's gunshot wound history in his left flank, with left flank and hip scars.  The Veteran's previous occupational history in construction was noted, as was his retirement in 2007 due to neck and back issues.  The examiner also noted the Veteran's history of cervical fusion surgery in 2008, and numbness in the Veteran's feet caused by his diabetes.  The Veteran indicated that he had moderate, dull, low back pain across his back when he moved, and radiating pain down his leg anterior to his knee, and use of cane for balance.  December 2007 imaging studies related to the Veteran's cervical stenosis diagnosis were reviewed, as were the May 2008 lumbar spine x-ray results, and the February 2009 VA EMG results.  The February 2010 VA examiner provided a negative etiology opinion finding that the Veteran's lumbar spine disability was not caused by or a result of his military service or his gunshot wound.  In so finding, the examiner explained that the Veteran has degenerative arthritis of the back, but more so in his neck, which did not have a gunshot wound, and that the Veteran's gunshot wound did not cause any documented ongoing complaints.  Further, the examiner noted that the Veteran's gunshot wound was on his left flank but that his low back degenerative joint disease is symmetric, that his SI radiculopathy is on the opposite side of where the gunshot wound occurred, and that there was no suggestion of bony trauma at the time of the gunshot wound, as documented in the Veteran's service treatment records.  Additionally, he noted that pain and x-ray findings from a bony trauma would present as focal (localized), rather than the Veteran's diffuse pain and x-ray findings, and that the Veteran's pain did not begin until 40 years after leaving service.

Applying the elements of service connection to the elements of this case, the Board first notes that as the Veteran has been diagnosed with lumbar spine degenerative disc disease, there is evidence of current disability sufficient to meet the first element of service connection.  Addressing the second element of service connection, the Board finds that this element of service connection is met, as the Veteran's gunshot wound is well documented in his service treatment records.

However, before addressing the third element of medical nexus, the Board must first address the Veteran's lay statements with regard to the onset of his back pain and other symptoms.  While the Veteran is competent to report the occurrence and onset of back pain symptoms, his lay statements with regard to onset of his back pain symptoms are inconsistent, as demonstrated by the Veteran's November 2015 hearing testimony, and are contradicted by the Veteran's post-service VA treatment records, in particular, the March 2014 VA pain consultation note.  Additionally, the Board also notes that the Veteran's spine was found to be normal on his separation examination, and that the Veteran's 1962 and 1963 service treatment records are silent for back complaints, as are the Veteran's post-service treatment records from July 1963 to August 2002, and even then, those complaints are related to the Veteran's cervical stenosis diagnosis.  It is not until December 2007 that the Veteran is noted to have chronic low back in his post-service VA treatment records.
Therefore on the basis of the foregoing evidence, the Board cannot afford probative weight to the Veteran's lay statements with regard to the onset of his back pain symptoms, as the documented inconsistencies render them lacking in reliability and credibility.  Due to this fact, and that there is no evidence that the Veteran was diagnosed with a lumbar spine disability within one year of separation from service, the Board finds that medical nexus cannot be presumed on the basis of continuity of symptoms or otherwise.

Finally, the Board finds that the February 2010 VA examiner's etiology opinion constitutes probative evidence against a finding of medical nexus.  In so finding, the Board notes that this etiology opinion probative for the same reasons is adequate for adjudicatory purposes, summarized above.  Additionally, the Board notes that the examiner based his etiology opinion on specific findings related to the nature of the Veteran's gunshot wound, and the characteristics of his lumbar degenerative disc disease and related radiculopathy, and that his findings are well-supported by the Veteran's service treatment records and post-service treatment records, also summarized above.  Accordingly, there is insufficient evidence of medical nexus, and although the Board acknowledges the effect of the Veteran's various disabilities on his daily life, an award of entitlement to service connection for a lumbar spine disability is not warranted here.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2016).

							(Continued on the next page)

ORDER

Entitlement to service connection for a lumbar spine disability is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


